Title: To Benjamin Franklin from Benjamin Guild, 5 March 1782
From: Guild, Benjamin
To: Franklin, Benjamin


His Excellency Dr Franklin,
Nantes March 5. 1782
About six weeks past I arrived at l’Orient from Boston. Since my arrival I have purchased a Brigantine at private sale in l’Orient and wish to dispach her immediately for Boston. Should therefore be much obliged to your excellency for a passport, that, as she is American property, she may go under the American flag.
Her dimensions are 50 feet keel, 18 feet beam, and 9 feet in the hole; carries four guns; is called the Count de Noailles, Wm. Chace, master.
Should your Excellency see fit to give a passport please to enclose it to M. Monistrol postmaster at l’Orient. Should any charges attend it I hope for the pleasure of waiting upon your Excellency in person after a few days and shall be answerable for all expence arising from it. As the Brigantine will be ready for sea immediately I should have made this request before had I not expected the pleasure of doing it in person.
I left all friends well at Boston; am chargd with particular respects to your Excellency from Mr Williams, Mr Bowdoin, Dr Cooper &c.
I am with great respect and esteem your Excellency’s most obedient and very humble servant
Benj. Guild.
His Excellency Dr Franklin.
 
Addressed: His Excellency / Benjamin Franklin Esqr / Minister Plenipotentiary for the / United States of America / residing / at / Passy.
Notation: B. Guild 5 Mar 1782.—
